
	
		III
		112th CONGRESS
		1st Session
		S. RES. 258
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mrs. Murray (for
			 herself, Mr. Alexander,
			 Mr. Enzi, Mr.
			 Whitehouse, Mr. Webb,
			 Mr. Begich, Mr.
			 Johnson of South Dakota, Ms.
			 Stabenow, Mr. Cardin,
			 Mr. Casey, Ms.
			 Murkowski, and Ms. Mikulski)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the designation of National
		  Adult Education and Family Literacy Week.
	
	
		Whereas the National Assessment of Adult Literacy reports
			 that approximately 90,000,000 adults in the United States lack the literacy,
			 numeracy, or English language skills necessary to succeed at home, in the
			 workplace, and in society;
		Whereas the literacy of the people of the United States is
			 essential for the social and economic well-being of the United States, and
			 literacy allows individuals to benefit from full participation in
			 society;
		Whereas the United States reaps the economic benefits from
			 the efforts of individuals to raise their literacy, numeracy, and English
			 language skills;
		Whereas literacy and educational skills are a prerequisite
			 to individuals reaping the full benefit of opportunities in the United
			 States;
		Whereas the economy and the position of the United States
			 in the world marketplace depend on having a literate, skilled
			 population;
		Whereas the unemployment rate in the United States is
			 highest among individuals without a high school diploma or an equivalent
			 credential, indicating that education is key to economic recovery;
		Whereas parents who are educated and read to their
			 children directly impact the educational success of their children;
		Whereas parental involvement is a key predictor of a
			 child’s success, and the level of parental involvement increases as the
			 education level of the parent increases;
		Whereas parents in family literacy programs become more
			 involved in their children’s education and gain the tools necessary to obtain a
			 job or find better employment;
		Whereas, as a result of family literacy programs,
			 children’s lives become more stable, and success in the classroom, and in all
			 future endeavors, becomes more likely;
		Whereas adults need to be part of a long-term solution to
			 the education challenges of the United States;
		Whereas many older people in the United States lack the
			 reading, math, or English language skills necessary to read a prescription and
			 follow medical instructions, endangering their lives and the lives of their
			 loved ones;
		Whereas many individuals who are unemployed,
			 underemployed, or receive public assistance lack the literacy skills to obtain
			 and keep a job to sustain their family, continue their education, or
			 participate in job training programs;
		Whereas many high school dropouts do not have the literacy
			 skills to complete their education, transition to postsecondary education or
			 career and technical training, or become employed;
		Whereas a large percentage of individuals in prison have
			 low educational skills, and prisoners without educational skills are more
			 likely to return to prison once released;
		Whereas many immigrants to the United States do not have
			 the literacy skills necessary to succeed in the United States;
		Whereas National Adult Education and Family Literacy week
			 highlights the need to ensure that each and every citizen has the necessary
			 literacy and educational skills to succeed at home, at work, and in society;
			 and
		Whereas the week beginning September 12, 2011, would be an
			 appropriate week to designate as National Adult Education and Family Literacy
			 Week: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of National Adult Education and Family Literacy Week, including
			 raising public awareness about the importance of adult education, workforce
			 skills, and family literacy;
			(2)encourages people
			 across the United States to support programs to assist those in need of adult
			 education, workforce skills upgrading, and family literacy programs; and
			(3)recognizes the
			 importance of adult education, workforce skills, and family literacy programs,
			 and calls upon public, private, and non-profit stakeholders to support
			 increased access to adult education and family literacy programs to ensure a
			 literate society.
			
